Citation Nr: 0918123	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-14 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a compensable rating for dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
 


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1989.  

The Veteran's original claims file was misplaced; it has 
since been rebuilt.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a compensable rating for hemorrhoids and for 
dermatophytosis. 


FINDINGS OF FACT

1.  Since October 18, 2004, the Veteran's hemorrhoids have 
been manifested by subjective complaints of pain and itching.  
The objective clinical evidence demonstrates that they are 
moderate in severity, with no evidence of fecal leakage, 
involuntary bowel movements, or anemia.  Topical medication 
is used upon flare-ups, which occur approximately once or 
twice every two months.  

2.  Since October 18, 2004, the Veteran's dermatophytosis has 
been manifested by subjective complaints of a burning 
sensation and itching. The objective clinical evidence is 
that of dry skin, with tinea pedis on the web space between 
the second and third, and third and fourth toes on the right 
foot.  The dermatophytosis does involve at least 5 percent, 
but less than 20 percent of the entire body, or 5 percent, 
but less than 20 percent, of the affected area; nor has it 
required systemic therapy such as systemic corticosteroids or 
other immunosuppressive drugs for a total of six weeks or 
more for a 12-month period.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7336 (2008).

2.  The criteria for a compensable rating for dermatophytosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes (DCs) 7813-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Hemorrhoids

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336 (2008).  Under 
DC 7336, a 10 percent rating is assigned when there is 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating is assigned when there is evidence of 
hemorrhoids with persistent bleeding and secondary anemia, or 
hemorrhoids with fissures.  A 30 percent rating is assigned 
when there is persistent bleeding with secondary anemia, or 
with fissures.  38 C.F.R. § 4.114, DC 7336.

The Veteran's hemorrhoid disability has been rated as 
noncompensable.  He asserts that a compensable rating is 
warranted.

VA treatment records dated from February 2004 to July 2005 
demonstrate treatment for hemorrhoids.  In February 2004, the 
Veteran complained of a rash around his anal area.  There was 
no mass or blood found, and the rash was assessed to be an 
allergic reaction.  Topical medication was prescribed.  In 
November 2004, the Veteran had a positive fecal occult blood 
test.  In response, in December 2004, he underwent a 
colonoscopy, which found moderate hemorrhoids.  The results 
were otherwise normal.  In May 2005, the Veteran reported 
that his hemorrhoids flared-up when he was constipated, but 
that he was not having that problem at the time of the visit. 

On VA examination in February 2005, the Veteran reported that 
he treated his hemorrhoids with ProctoFoam upon flare-up, 
which occurred approximately one or two days every two 
months.  He did not have fecal leakage or involuntary bowel 
movements, and did not require an incontinence pad.  
Examination revealed no evidence of fecal leakage.  He had a 
normal-sized rectum and anus.  There was no signs of anemia.  
There was no evidence of bleeding on the examining glove 
during the rectal examination. The December 2004 colonoscopy 
was reviewed, which showed moderate hemorrhoids.  The 
assessment was moderate hemorrhoids with no evidence of fecal 
leakage, involuntary bowel movements, or anemia. 

Clinical records do not demonstrate that the Veteran has been 
treated for large or thrombotic hemorrhoids that were 
irreducible, with excessive redundant tissue, as is necessary 
for a compensable rating.  Additionally, there is no 
suggestion that the Veteran's hemorrhoids have resulted in 
persistent bleeding.  In written statements dated in April 
2006 and May 2006, the Veteran contended that his VA 
treatment records reveal a consistently low red blood cell 
count, evidencing anemia related to his hemorrhoids.  He also 
contended that his hemorrhoids continued to burn and itch.  
In April 2006, his wife submitted a statement in which she 
contended that, beginning in the 1990's, she noticed an 
increase in blood stains on his underwear, and that he has 
continued to experience itching due to hemorrhoids.  She also 
stated that the Veteran felt tired after work and lacked 
energy, suggesting anemia.  However, although the Board is 
sympathetic to the Veteran and his wife's accounting of his 
current symptoms, the medical evidence does not reveal a 
diagnosis of anemia, or, for that matter, a relation between 
the Veteran's red blood cell count and his hemorrhoids.  
Instead, the evidence demonstrates that the Veteran's 
internal hemorrhoids are moderate in nature, with 
intermittent flare-ups that occur once or twice every two 
months.  Accordingly, he is not entitled to an increased 
rating for his hemorrhoid disability. 38 C.F.R. § 4.114, DC 
7336.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's hemorrhoids, 
but findings supporting a compensable rating have not been 
documented.  In addition, it has not been shown that the 
service-connected hemorrhoids have required frequent periods 
of hospitalization or has produced marked interference with 
the Veteran's employment beyond the intent of the rating 
schedule.  The Board thus finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's 
hemorrhoid disability does not warrant a compensable rating 
for the period under consideration. As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Dermatophytosis

The Veteran's skin condition has been rated under DCs 7813-
7806.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27 (2008).  DC 7813 pertains to dermatophytosis, 
which includes the Veteran's skin condition, tinea pedis of 
the feet.  DC 7813 directs that the dermatophytosis be rated 
under the predominant disability, which includes either 
disfigurement of the head, face, or neck, scars, or 
dermatitis.  In this case, the most appropriate code in which 
to rate the Veteran is under dermatitis, DC 7806, as it has 
not been shown, and the Veteran has not contended, that his 
skin disability has resulted in scarring or disfigurement of 
the head, face, or neck.  

Under DC 7806, which pertains to dermatitis or eczema, a 10 
percent rating will be assigned where at least 5 percent, but 
less than 20 percent of the entire body or at least 5 
percent, but less than 20 percent of exposed areas are 
affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2008).

VA clinical records dated from February 2004 to July 2005 
reflect treatment for foot complaints.  In November 2004, the 
Veteran complained that he had a problem with his arches.  He 
described a stinging and burning sensation in his feet.  The 
assessment was mild sensory neuropathy of both feet, etiology 
unknown, as had been previously established by a neurologist.  
The examiner noted that the Veteran was sure that his 
symptoms were related to his arches and not to his 
neuropathy.  A January 2005 podiatrist record reveals that 
the Veteran complained of painful arches, which felt worse 
when standing or working on his feet.  He had used arch 
supports while in service that provided some support.  He had 
a loose nail on his left foot, which had lead to two previous 
episodes of liquid exuding from the base of the nail.  
Examination revealed profusely dry skin with scales.  The 
webs between toes two and three on the right foot had bad 
maceration and skin changes.  Range of motion of the feet was 
within normal limits.  The Veteran was prescribed Tinactin 
and Valisone topical creams to apply when directed.  No oral 
fungus medication was prescribed due to the cholesterol 
medication he was taking.  Subsequently, the Veteran was 
fitted for prosthetics to wear in his shoes, and was 
instructed on how to purchase the right shoes.  In May 2005, 
the Veteran complained that there was "tightness around the 
head" of his feet.  It was noted that he had seen a 
neurologist several years before who had prescribed Elavil, 
which helped alleviate these symptoms.  In June 2008, the 
Veteran reported that his foot pain had resolved after using 
the prosthetic devices, and requested a second pair for a 
different pair of shoes.

On February 2006 VA examination, the Veteran reported a 
history of athlete's foot which began in the 1970's, with 
symptoms of itching between the second and third and third 
and fourth toes of the right foot.  The condition was 
intermittent and was treated with over-the-counter antifungal 
cream.  The antifungal cream, however, was applied almost 
every other day.  He found relief with using the cream, and 
needed to continue using it to keep the condition under 
control.  He had not been prescribed oral cortical steroids 
or immunosuppressive drugs, nor had he undergone light 
therapy treatment.  He did not have urticaria, or a history 
of malignant or benign neoplasms of the feet.  Physical 
examination revealed athlete's foot on the right foot.  There 
was no dermatitis, eczema, leishmaniasis, psoriasis, or 
lupus.  There was no scarring or disfigurement.  There was no 
scarring alopecia.  The percent of the body affected was one 
percent.  He did not have hyperhidrosis. The assessment was 
tinea pedis of the right foot, currently under treatment, 
affecting the right web space of the second and third, and 
third and fourth toes. 

The Veteran contends that because his topical medication, 
Valisone, is a corticosteroid, he is entitled to a higher 
rating.  In support of this assertion, he has submitted the 
drug information for Valisone verifying that it is a topical 
corticosteroid.  In addition, the Veteran asserted that the 
burning in his feet has gotten worse.  In April 2006, the 
Veteran's wife submitted a statement in which she contended 
that the Veteran's jogging routine was affected by pain and 
itching of his feet.  She also contended that due to the 
onset of a burning sensation in his feet, he had to stop the 
routine.  

While the Board is sympathetic to the Veteran's contentions 
that his dermatophytosis has increased in severity, a 
compensable rating is not warranted in this case.  Although 
the Veteran contends that his topical corticosteroid cream is 
eventually absorbed systemically, and therefore meets the 
criteria for a 10 percent rating, the Board finds that the 
rating criteria makes a specific distinction between topical 
therapy and systemic therapy.  A compensable rating is not 
warranted when the medication is topically applied and not 
consumed or injected.  Additionally, the record does not show 
that the Veteran's tinea pedis covers at least 5 percent of 
his body, or 5 percent of the area affected.  In that regard, 
the February 2006 VA examiner determined that the Veteran's 
tinea pedis covered one percent of the affected area.   The 
record demonstrates that Veteran's other foot problems, 
namely his arch complaints, were alleviated with prosthetics, 
and were not shown to be related to his service-connected 
dermatophytosis.  And, while he has complained of burning and 
pain on standing, these symptoms have been attributed to his 
neuropathy, for which he also is not service-connected.  
Accordingly, he is not entitled to an increased rating for 
his dermatophytosis. 38 C.F.R. § 4.118, DC 7813-7806.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's 
dermatophytosis, but findings supporting a compensable rating 
have not been documented.  In addition, it has not been shown 
that the service-connected dermatophytosis has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment beyond the intent 
of the rating schedule.  The Board thus finds that referral 
for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's 
dermatophytosis does not warrant a compensable rating for the 
period under consideration. As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in August 2005; and a rating 
decision in March 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the May 2006 statement of 
the case.  


In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A compensable rating for hemorrhoids is denied.

A compensable rating for dermatophytosis is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


